Citation Nr: 9919473	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from September 1952 to October 
1972.  The appellant is the veteran's surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

This matter was remanded by the Board in August 1996 for 
further development.  Specifically, the Board requested that 
the RO obtain service records to determine possible radiation 
exposure, private medical records, and an expert VA medical 
opinion.  The Board is satisfied that the RO complied with 
such directives and that no further development is warranted 
in this case.


FINDINGS OF FACT

1.  The veteran died on April [redacted] 1992 due to acute 
respiratory failure with pulmonary edema, arteriosclerotic 
heart disease, coronary artery disease and angina, bilateral 
pleural effusion, and severe generalized atherosclerosis.  An 
autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for Meniere's disease with tinnitus and 
decreased hearing upper frequencies, hemorrhoids, and a 
fractured left clavicle.

3.  There is no competent evidence of record indicating that 
the veteran's service-connected disabilities substantially or 
materially contributed to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease, coronary artery disease 
and angina, bilateral pleural effusion, and severe 
generalized atherosclerosis were not incurred in or 
aggravated by active service, nor may any cardiovascular 
disease be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  A service-connected disability did not contribute 
substantially or materially to cause his death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An April 1992 death certificate reveals that the veteran died 
of acute respiratory failure with severe pulmonary edema due 
to severe arteriosclerotic heart disease, coronary artery 
disease and angina, and bilateral pleural effusion with 
severe generalized atherosclerosis.  Further indicated is 
that the intervals between the onset of arteriosclerotic 
heart disease, coronary artery disease, and the veteran's 
death was 10 years and between generalized atherosclerosis 
and death was 20 years.

A review of the record reveals that during his lifetime, the 
veteran was service-connected for Meniere's disease with 
tinnitus and decreased hearing upper frequencies, 
hemorrhoids, and a fractured left clavicle.  Service 
connection for Meniere's disease with tinnitus and high 
frequency hearing loss, and hemorrhoids was granted in a 
rating decision dated in February 1973, effective from 
November 1972.  Service connection for a fractured left 
clavicle was granted in November 1976, effective from July 
1976.  

Service medical records are silent for pertinent evidence.  
Annual examinations extending from 1958 to 1972 reveal 
results relevant to the veteran's claim within normal limits.  
A January 1958 hospital report discloses that the veteran 
contracted infectious mononucleosis.  Physical examination 
and x-ray studies revealed a normal chest and in general, no 
abnormalities were indicated.  The retirement examination 
conducted in June 1972 included a normal electrocardiogram 
(EKG).  No abnormalities were noted.  Diagnoses included 
Meniere's disease, high frequency hearing loss, and external 
hemorrhoids.  A medical history report related to retirement 
discloses that the veteran had a long history of problems 
with vertigo and eustachian tube blockage; sinusitis; a 
history of acute gastroenteritis; infectious mononucleosis 
with questionable hepatic involvement; and recurrent 
hemorrhoids.  The veteran indicated that he was hospitalized 
while in Vietnam in June 1957 for mononucleosis.  A July 1972 
clinical record reveals a diagnosis of mild Meniere's disease 
and bilateral high frequency loss. 

In response to the RO's request for the veteran's service 
records and verification of possible radiation exposure, The 
National Personnel Records Center (NPRC) verified that there 
is no Form DD 1141 or evidence otherwise of radiation 
exposure.  The veteran's service records indicate that the 
veteran was located at the U. S. Arctic Test Center in Alaska 
from July 1969 to April 1970 and from October 1971 to March 
1972.  The veteran's duties at those times included equipment 
manager of the logistics division and chief, test materials.

Post-service records include a VA examination dated in 
January 1973 that reveals no significant abnormalities or 
pertinent diagnoses.  VA outpatient records from May 1975 to 
August 1976 in general reveal no pertinent findings or 
complaints.  One medical entry dated in May 1975 revealed 
complaints of severe heartburn.  The veteran underwent a VA 
examination in October 1976 for complaints related to his 
service-connected disabilities.  No relevant abnormalities 
were noted.  

Private hospital and outpatient records dated from 1972 to 
1992 are associated with the veteran's claims file.  Overall, 
the record reveals that the veteran was hospitalized on 
several occasions for arterial disease, Meniere's disease, 
hypertension, and cerebrovascular disease.  In an emergency 
record dated in October 1982, the veteran was treated for 
Meniere's disease versus angina pectoris and hypertension.  
Hospital records for admission from October to December 1982 
reveal diagnoses of vertigo, transient ischemic attack, and 
hypertension.  The examiner recited the veteran's past 
medical history to include hypertension and hearing loss.  On 
examination, the examiner noted hypertension, a recent 
transient ischemia attack, and persistent severe vertiginous 
episodes of unclear etiology.

In June 1983, the veteran complained of loss of balance and 
weakness on the left side.  The diagnoses rendered were 
arterial hypertension, history of Meniere's disease, chronic 
obstructive pulmonary disease, and cigarette abuse with 
secondary chronic bronchitis.  A consultation report dated in 
June 1983 disclosed the veteran's history of attacks of 
vertigo, tinnitus, and frequent imbalance.  The impression 
rendered was a longstanding history of apparent inner ear 
disorder probably related to noise exposure in service.  
Further noted is the possibility of longstanding vascular 
disease in the brainstem, although the examiner noted that 
this was less likely.  The examiner also stated that during 
the previous six months, the veteran had experienced several 
transient ischemic attacks and strokes causing at least 
transient left-sided paresthesias as well as speech 
abnormalities intermittently.  Also noted is that these 
episodes may stem from the subthalamic or high brainstorm 
region, producing ballistic movements.

A private medical doctor's statement dated in September 1983 
is of record that discloses treatment of the veteran for 
cerebrovascular disease, hypertension, and related disorders.  
The physician stated that since October 1982, the veteran 
experienced four cerebrovascular accidents and had undergone 
numerous hospitalizations for such disorder.  Further, the 
doctor noted that the cerebrovascular disease was inoperable 
and that the veteran's disease was managed by medication.  
Following a cerebrovascular accident in June 1983, the 
physician reported that the veteran experienced left-sided 
weakness and his ability to walk unassisted was affected.  
Some weakness on the right side was also noted, as were 
problems with double vision, slurring of speech, and facial 
muscle paralysis.  

In a record dated in December 1984, the veteran was treated 
for status post-cerebral infarction and arterial 
hypertension.  In May 1985, the veteran was diagnosed with 
hypokalemia and rule out amnesia.  In a consultation report 
dated in November 1988, the examiner noted the presence of a 
loud bruit over the left carotid artery and an aortic 
systolic murmur.  The examiner noted that the veteran's heart 
might have been enlarged clinically.  The impressions 
rendered at that time included diffuse arteriosclerotic 
vascular disease, cerebral vascular disease progressing, 
aorta-iliac occlusion and probable diffuse involvement of the 
femoral, popliteal system, and hypertension, incompletely 
controlled and possibly renal vascular.
In March 1992, the veteran was treated for complaints of 
chest pain and chest congestion.  In a medical record dated 
in April 1992, the veteran was treated for complaints of pain 
on the right side and arm.  The examiner recited the 
veteran's history of cardiovascular disease, cerebrovascular 
accidents, and congestive heart failure.

In an April 1992 autopsy report, the provisional anatomic 
diagnoses included: pulmonary congestion and edema, marked in 
the right and left lung, with pleural effusions, bilateral no 
gross evidence of pulmonary emboli, infarction, or 
pneumonitis; chronic obstructive pulmonary disease; and 
frothy edema, tracheobronchial tree; marked cardiomegaly with 
biventricular hypertrophy and dilatation; marked biatrial 
dilatation; mural thrombus, atrial appendage in the right 
atrium; calcific fibrosis, aortic and mitral valves, moderate 
to marked; remote pericarditis; arteriosclerosis, coronary 
arteries, and history of myocardial infarction, probable 
myocardial fibrosis; diffuse atherosclerosis, marked and 
involving: marked thoracic aorta; abdominal, marked aorta 
with near luminal obstruction; bilateral marked iliac vessels 
with: total luminal occlusion, thromboembolus, left, common, 
iliac remote; and near complete total occlusion, right common 
iliac atherosclerosis and thromboembolus, acute.  

An October 1998 VA medical opinion is of record that 
addresses the likelihood of a link between service-connected 
Meniere's disease and the vascular disorder of 
atherosclerotic disease from which the veteran died.  In 
general, the reviewer noted that the veteran had a history of 
mononucleosis with associated hepatitis in 1957.  At that 
time, the exact cause was undetermined.  Also, the reviewer 
noted that no antibody titers were obtained to evaluate the 
cause of the veteran's mononucleosis until 1990.  Upon 
evaluation, the veteran was noted to have a very high titer 
of cytomegalovirus (CMV).  Further, the reviewer remarked 
that since antibody titers tend to fall as time passes, it 
was expected that his CMV viral antibody titers in 1990 would 
be very low or undetectable if they were, in fact, related to 
the mononucleosis from 33 years earlier.  The reviewer also 
stated that because the veteran's level of antibody titers 
was very high, it appears more likely that the veteran was 
exposed to the CMV infection on an acute basis.  In fact, the 
reviewer noted that it seemed probable that the veteran was 
exposed to the virus through his wife, who had been afflicted 
with the virus infection in 1990.

The reviewer further noted that the veteran had evidence of 
atherosclerosis and hypertension from the early 1980s and 
that his exposure to CMV more likely than not happened after 
he developed these diseases.  Moreover, the reviewer remarked 
that there was evidence of aggravating factors for 
atherosclerotic disease in that the veteran was a cigarette 
smoker and had hypertension.  Further, the cause of the 
veteran's Meniere's disease had not been clearly established.  
The reviewer noted that there are opinions that 
atherosclerosis may play a role in the development of 
Meniere's disease; however, according to the Merritt's 
Textbook of Neurology, the diagnosis of Meniere's disease is 
not based upon any one particular etiology; rather, it is 
based on a triad of symptoms, including tinnitus, hearing 
loss, and vertigo.  

The reviewer further stated that the autopsy of the veteran 
did not show evidence of an autoimmune disease in any of the 
vital organs.  Also, there was no evidence of the presence of 
an autoimmune disease secondary to CMV or any other known 
cause of autoimmune disease.  Moreover, the reviewer stated 
that it was not likely that an autoimmune process was present 
and confined to the inner ear, and that it did not affect any 
of the veteran's vital organs.  The reviewer also rendered an 
opinion that it is not at least as likely as not that there 
is a link between the veteran's service-connected Meniere's 
disease and the vascular diseases that ultimately caused his 
death.  In sum, the reviewer noted that the veteran's 
atherosclerotic disease that led to his death was a separated 
and isolated disorder.

Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
heart disease, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312.

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, one that is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To establish a 
well grounded claim for service connection, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter, referred to as the "Court") requires evidence 
of a medical diagnosis of a current disability; medical, or 
lay evidence of an inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

At the outset, the Board has determined that the appellant in 
this case has established a well grounded claim.  Overall, 
the appellant has provided evidence of a possible link 
between the veteran's service-connected Meniere's disease and 
the heart disorders that contributed to the veteran's death.  
Thus, in this regard, the Board notes a duty to assist the 
appellant with the development of her claim of entitlement to 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 1991).

As stated above, the death certificate reflects that the 
veteran died of acute respiratory failure with severe 
pulmonary edema as a consequence of arteriosclerotic heart 
disease, coronary artery disease and angina, bilateral 
pleural effusion, and severe generalized atherosclerosis.  
The autopsy report describes terminal events as pulmonary 
congestion and edema, marked in both lungs, marked 
cardiomegaly, and marked, diffuse atherosclerosis.  The Board 
wishes to point out that there are no records to substantiate 
that the veteran was treated for any relevant disease or 
injury during his period of service.  The veteran's service 
medical records are silent for any pertinent findings, 
complaints, or notations.  Essentially, as stated earlier, 
medical records related to the veteran's period of service 
pertain to treatment of infectious mononucleosis, Meniere's 
disease, high frequency hearing loss, and external 
hemorrhoids.  

After service, in January 1973, the veteran underwent a VA 
examination in which the examiner noted no pertinent 
complaints or findings.  Objective findings overall revealed 
no evidence of pathological pulmonary or cardiac disorders.  
Thereafter, a review of the record discloses a single entry 
in a May 1975 outpatient record that reflects complaints of 
severe heartburn; nothing further related to this complaint 
is of record.  Moreover, results from VA examination in 
October 1976 relate to treatment only of the veteran's above-
noted service-connected disabilities.  Specifically, no 
abnormalities relevant to the appellant's service connection 
claim are noted.  Thus, based on the above, the record does 
not substantiate objective findings pertinent to the 
veteran's cause of death in service or within the presumptive 
period following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Moreover, there are no clinical data of record related to 
treatment of heart disorders until the early 1980's.  As 
noted above, the veteran was treated for Meniere's disease 
versus rule out angina pectoris in 1982.  In June 1983, 
diagnoses rendered included arterial hypertension, history of 
Meniere's disease, chronic obstructive pulmonary disease, and 
cigarette abuse with secondary chronic bronchitis.  Thus, in 
this respect as well, the evidence of record does not support 
clinical findings related to the veteran's cause of death.  
Any pulmonary disorder was first diagnosed more than ten 
years after service.  Furthermore, evidence of treatment for 
the veteran's several heart diseases first appears in 1982, 
at the earliest.  Overall, there is no evidence to support 
that the veteran's disabilities from which he died were 
incurred in or aggravated by his period of service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, the 
appellant has not presented evidence so as to presume service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board finds that the evidence most significant in this 
case is the VA medical opinion rendered in October 1998 
relevant to a possible link between the veteran's service-
connected Meniere's disease and the heart disorders from 
which he died.  The Board recognizes the appellant's 
contentions that the veteran's Meniere's disease was a 
manifestation of the atherosclerotic disease that led to his 
death in 1992.  Furthermore, the Board acknowledges the 
medical articles submitted by the appellant in support of her 
claim.  Nonetheless, in the October 1998 statement, the VA 
reviewer noted that primarily, the cause of the veteran's 
Meniere's disease was unknown, and that according to relevant 
medical texts, the diagnosis of Meniere's disease is based on 
not one, but several factors.  

Moreover, the reviewer concluded that it was not at least as 
likely as not that there was a link between the veteran's 
service-connected Meniere's disease and the vascular 
disorders from which he died.  The reviewer further noted 
that the veteran's atherosclerotic disease was separated and 
isolated from his service-connected Meniere's disease.  Thus, 
the appellant has failed to provide evidence that tends to 
establish that the veteran's service-connected Meniere's 
disease, or any other of the veteran's service-connected 
disabilities were a principal or contributory factor in his 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312.  The Board emphasizes that a contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1998).  Thus, in 
this regard, the appellant has not shown such a causal 
relationship, and necessarily, her service connection claim 
fails.

In contemplation of the above regulations governing service 
connection for the cause of death, the Board finds that the 
veteran's service-connected Meniere's disease, or any other 
of his service-connected disabilities, did not result in 
debilitating effects and such general impairment of health 
that would have rendered the veteran materially less capable 
of resisting the effects of other disease or injury primarily 
causing his death.  38 C.F.R. § 3.312(c)(4) (1998).  
Therefore, based on the foregoing, and particularly, the 
October 1998 VA medical opinion, the Board concludes that the 
preponderance of the evidence is against the claim that the 
veteran's service-connected disabilities contributed to cause 
his death.



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

